Chapman, J.
The plaintiff makes two objections to the master’s report.
“ 1. For that the master has erred in allowing, as part of the cost of the 3725 rifles, the sums credited by the defendant as his salary, amounting to $2800.” Whether this charge should be allowed or not was a question of fact, depending upon the evidence. It does not depend entirely upon the question whether the parties were partners; for a partner is entitled to a salary if it is so agreed. Various facts appear, some tending to show that it should be allowed, and some having a contrary tendency. The conclusion of the master as to the fact is to be deemed prima facie correct, and we can see no legal ground for sustaining the objection to it.
“ 2. For that the master has erred in not allowing interest from the time when the defendant rendered his account to the plaintiff, viz., from August 15th 1863.” Interest is allowed from the date of the bill in equity, and we think the plaintiff is not entitled to interest from an earlier date. An account had been rendered to him, but some of the items were in dispute; there was no liquidated balance, and the plaintiff had not made a demand before the date of his writ. See Hunt v. Nevers, 15 Pick. 500.
The defendant also makes several objections to the report.
“ 1. For that the master has erred in disallowing the item of $1289.55, the expenses of J. Durell Green, as part of the cost of the 3725 rifles.” A majority of the court are of opinion that the report is right in this respect, because these expenses did not compose any part of the cost of manufacturing the rifles, within the scope of the agreement. They were personal expenses incurred while he was preparing to manufacture the rifles, before either of these parties were interested in the matter, and it does not appear from the evidence that the report is erroneous.
“ 2. For that the master has erred in disallowing, as part of the cost of the 3725 rifles, the items of interest paid by the defendant on money borrowed and expended by him in the prosecution of the business, amounting in the aggregate to $1250.’ This objection depends upon the construction of one of the *333clauses of the contract between the parties. This clause recites that, whereas the Russian government had advanced $30,000 or thereabout, which moneys had been expended in the purchase of materials, &c., it was agreed that no interest should be charged upon the moneys expended in said machinery, tools and materials. As the money received from the Russian government was, under the contract, to be used for the benefit of both parties, it is obvious that no interest ought to be charged for the machinery, tools or materials which had been purchased with it. A majority of the court are of opinion that, by the true construction of that clause, it does not extend to machinery, tools or materials which were purchased with the private funds of the party, and that the item ought to have been allowed. The report is to be corrected in this particular.
As to the 3d, 4th and 5th objections, the court are unanimously of opinion that the report is correct, and that they should be overruled on the same ground on which the first objection is overruled, namely, that the items did not enter into the cost of manufacturing the rifles, within the meaning of the contract.
The 6th objection depended entirely upon the evidence before the master, and we cannot see that he decided erroneously.
“ 7. For that the master has erred in receiving in evidence the two papers marked A. and B.” Paper A. was exhibited by the defendant to the plaintiff while they were negotiating respecting the contract which they afterwards made. It contained an estimate of the cost of the rifles, and among the items of cost the defendant’s salary was not included. It was evidence tending to show that the salary ought not to be allowed. But as the master has allowed it, the defendant has not been injured by the evidence. Paper B. was an estimate, and did not include the expenses which we have held ought not by the terms of the contract to be included in the cost of the rifles. As it has not influenced the result, it is immaterial. Decree accordingly.